DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/10/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoun (US 5,951,216) in view of Cline et al. (US 2001/0000611).
Regarding claim 1, Antoun discloses a coolant pump system for a computer-controlled machine, said system comprising: a motor 304, a pump body (the body of a pump 300) mechanically coupled to the motor, where the pump body includes a pumping element which pumps coolant when actuated by rotation of the servo motor; a 
Antoun does not discloses “the motor is a servomotor including motor torque and motor speed sensors”, “a coolant flow rate sensor in a fluid circuit downstream of the pump body;”, and the controller receives “signals from the motor torque and motor speed sensors, coolant pressure sensor, and the coolant flow rate sensor, said controller, providing control signals to the servo motor, based on the received signals, to achieve a predetermined coolant pressure or coolant flow rate prescribed for a particular machining operation of the computer-controlled machine.”
Cline discloses a dispensing system 1 to dispense a single or plural component fluid. The system includes a servomotor 39 (which includes encoders 38 to provide feedback of the position to the motor controller 30 to manage the speed of the pump 34 driven by the motor, Fig. 1, paragraph 60). The servomotor includes motor torque (Paragraphs 104) and motor speed sensors (Paragraph 61, Fig. 1). A coolant flow rate sensor 66 is in a fluid circuit downstream of the pump body. A controller 30, 14 receives “signals from the motor torque and motor speed sensors, coolant pressure sensor 58, and the coolant flow rate sensor 66 (Paragraph 64). The controller 14, 30 providing control signals to the servo motor, based on the received signals, to achieve a predetermined coolant pressure or coolant flow rate prescribed for a particular machining operation of the computer-controlled machine. (Paragraph 76).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant pump system of 
Regarding claim 2, Antoun in view of Cline discloses the controller is further configured to take a preemptive action when the signals from the motor torque and motor speed sensors indicate a coolant supply problem. (Antoun discloses regulating coolant flow by controlling the speed of the pump motor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize when the speed of the motor is not at the desired values, the flowrate of the coolant is also not correct. Therefore, the controller corrects the speed to regulate the desired coolant flow-- the preemptive action.)

Regarding claim 4, Antoun in view of Cline discloses the coolant supply problem is a low coolant level, an absence of coolant, or a blockage in a coolant supply passage. (as described in claim 2 above, a low coolant level is caused by a low speed of the motor.)
Regarding claim 11, Antoun in view of Cline discloses the servo motor and the pump body are used as a main coolant pump in the computer-controlled machine.

Regarding claim 18, as described in claim 1 above, Antoun in view of Cline discloses a coolant pump for a computer-controlled machine, said pump comprising: a 
Regarding claim 19, Antoun in view of Cline discloses the pump is used as a main coolant pump in the computer-controlled machine.
Regarding claim 20, Antoun in view of Cline discloses the pump is used as a center-through coolant pump in the computer-controlled machine, where the coolant is pumped through a center of a tool used in the computer-controlled machine. (col. 4 lines 33-38, Figs. 1 and  5)

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Antoun in view of Cline et al. and further in view of Leishman et al. (US 8568198)
Regarding claims 5 and 6, Antoun in view of Cline does not disclose the preemptive action is issuing a warning alert.
Leishman discloses a system 30 for machining a workpiece. The system including a machining tool 32, a coolant delivery unit 34, a flow rate sensor 38, a pressure sensor 40, and control unit 36. The control unit is adapted to determine anomalies with respect to the coolant flow by comparing the measured flow rate and 
Regarding claim 9, Antoun in view of Cline, and further in view of Leishman discloses the controller also controls the computer-controlled machine (stopping the machine when there is a coolant problem), and the controller is configurable to provide control signals to the servo motor to achieve a different predetermined coolant pressure or coolant flow rate for each different machining operation of the computer-controlled machine. (Antoun discloses a control system that regulates the speed of a coolant pump based on sensed coolant pressure, and the size of a coolant delivery orifice in a tool. Col. 2 lines 1-7)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Antoun in view of Cline et al., Boes (EP 238607), and further in view of Pettigrew (US 3,702,740).
Regarding claim 13, Antoun in view of Cline et al. as described in claim 1 above teaches an industrial machining station comprising: one or more machine tools; and a coolant sub-system for applying a coolant to the workpiece and a tool during the machining operations, said coolant sub-system including a coolant pump 300 coupled to a coolant pipe network 103, said coolant pump comprising; a servo motor including 
Antoun in view of Cline does not teach the machine tool is arraigned inside a housing; a machining station controller in communication with the one or more machine tools, said machining station controller being configured to control the one or more machine tools to perform a prescribed sequence of machining operations on a workpiece in order to produce a part. Antoun in view of Cline also does not disclose the predetermined coolant pressure or coolant flow rate is communicated from the machining station controller.
Boes teaches a coolant pump system for a computer-controlled machine, the system comprising: a motor 2 including a motor speed sensor (Paragraph 34, translation); a pump body 1 mechanically coupled to the servo motor, a coolant pressure sensor 9 at an outlet of the pump body; a coolant flow rate sensor 8 in a fluid circuit downstream of the pump body; and a controller (an evaluation device, Paragraph 34, lines 473-479) receiving signals from motor speed sensors, the coolant pressure sensor and the coolant flow rate sensor, said controller providing control signals to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Antoun in view of Cline such that “ a machining station controller is configured to control the one or more machine tools to perform a prescribed sequence of machining operations on a workpiece in order to produce a part; the machining station controller is in communication with the one or more machine tools, the machining station controller is configured to control the one or more machine tools to perform a prescribed sequence of machining operations on a workpiece in order to produce a part, and the predetermined coolant pressure or coolant flow rate is communicated from the machining station controller, as taught by Boes, for properly controlling the coolant pressure or coolant flow rate based on the actual tool used for machining to reduce miscommunication between the pumping system and the machining station controller.
Antoun in view of Cline, and further in view of Boes does not disclose the machine tool is arraigned inside a housing. Pettigrew teaches a drilling machine 20 including a housing 38, 39  (folding doors and side panels), and the drill 23 is inside the housing. (Figs. 1, 5-6, col. 5 lines 31-42, 55-63) It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to .
Allowable Subject Matter
Claims 3, 7-8, 10, 12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see p. 10-13, 15-16, filed 03/10/2021, with respect to the rejection(s) of claim(s) 1, 13, and 18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Antoun, Cline et al, Boes et al, and Pettigrew as stated above in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHWEN-WEI SU/Examiner, Art Unit 3722